 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANTON EWING,                                        Case No.: 19-cv-845-CAB-LL
12                                      Plaintiff,
                                                         ORDER DENYING PLAINTIFF’S
13   v.                                                  REQUEST FOR PERMISSION TO
                                                         FILE INTERLOCUTORY APPEAL
14   ALIERA HEALTHCARE,
15                                   Defendant.
                                                         [Doc. No. 36]
16
17
18
19         On August 12, 2019, the Court overruled Plaintiff’s objection to Magistrate Judge

20   Lopez’s order denying his request that she recuse from this case. [Doc. No. 33.] Plaintiff

21   now requests a certificate of appealability pursuant to 28 U.S.C. § 1292(b). Because the

22   Court’s order denying Plaintiff’s objection does not “involve[] a controlling question of

23   law as to which there is substantial ground for difference of opinion and that an immediate

24   appeal from the order may materially advance the ultimate termination of the litigation,”

25   see 28 U.S.C. § 1292(b), Plaintiff’s request is DENIED. Cf. Berman v. Knife River Corp.,

26   No. 5:11-CV-03698-PSG, 2014 WL 12647735, at *1 (N.D. Cal. July 31, 2014) (noting that

27   in In re Cement Antitrust Litig., 673 F.2d 1020, 1027 (9th Cir. 1982), “[t]he Ninth Circuit

28   explained that “‘it is difficult’ to ‘think of a question which is more separable from and

                                                     1
                                                                                 19-cv-845-CAB-LL
 1   collateral to the merits of this lawsuit than is the question of [a trial judge’s] recusal
 2   decision.’”).
 3         It is SO ORDERED.
 4   Dated: August 19, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                                19-cv-845-CAB-LL
